EXHIBIT 10.8


SUNCOKE ENERGY, INC.


THIRD AMENDMENT
TO THE
SAVINGS RESTORATION PLAN


WHEREAS, SunCoke Energy, Inc. (the “Company”) maintains the SunCoke Energy, Inc.
Savings Restoration Plan (the “Plan”); and


WHEREAS, the Company now deems it advisable and in the best interests of the
Company to amend the Plan to suspend the crediting of Matching Employer
Contributions and Safe Harbor Employer Contributions under the Plan, effective
as of January 1, 2016.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
January 1, 2016, as follows:


1.    Section 2A of the Plan is amended to read as follows:


A.    Matching Employer Contributions. For each calendar year prior to January
1, 2016, a participant’s participating employer shall maintain, or cause to be
maintained, a book account for such participant who has met the eligibility
requirement of the SunCoke Plan to which the participating employer shall credit
an amount equal to 100% of the first 5% of Eligible Compensation that the
participant contributes to the Plan as Participant Contributions during a
calendar year, allocated by pay period or payment date (“Matching Employer
Contributions”). Matching Employer Contributions shall be credited to
participants’ book accounts for each payroll period for which the related
Participant Contributions are credited to participants’ book accounts. Effective
as of January 1, 2016, no Matching Employer Contributions shall be credited to
any participant’s book account for any payroll period beginning on or after
January 1, 2016.


2.    Section 2B of the Plan is amended to read as follows:


B.    Safe Harbor Employer Contributions. For each calendar year prior to
January 1, 2016, a participant’s participating employer shall maintain, or cause
to be maintained, a book account for such participant who has met the
eligibility requirement of the SunCoke Plan to which, in respect of each
calendar year, the participating employer shall credit an amount equal to 3% of
the participant’s Eligible Compensation for the calendar year with respect to
which the participant makes Participant Contributions to the Plan for the
calendar year (“Safe Harbor Employer Contributions”). Safe Harbor Employer
Contributions shall be credited to participants’ book accounts each payroll
period. Effective as of January 1, 2016, no Safe Harbor Employer Contributions
shall be made with respect to any participant’s Eligible Compensation earned on
or after January 1, 2016.




